                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

                                                )
MICROSOFT CORPORATION, a                        )
Washington corporation,                         )
               Plaintiff,                       )
                                                )   Civil Action No: 1:19-cv-01582 (LO/JFA)
       v.                                       )
                                                )
JOHN DOES 1-2, CONTROLLING A                    )
COMPUTER NETWORK AND THEREBY                    )
INJURING PLAINTIFF AND ITS                      )
CUSTOMERS,
                                                )
                                                )
               Defendants.                      )
                                                )
                                                )
                                                )
                                                )


MICROSOFT’S NOTICE OF TELEPHONIC HEARING ON MOTION FOR DEFAULT
              JUDGMENT AND PERMANENT INJUNCTION

       PLEASE TAKE NOTICE that pursuant to this Court’s October 14, 2020 Order, Dkt. No.

37, Plaintiff Microsoft Corporation (“Microsoft”) respectfully requests that a telephonic hearing

on its Motion for Default Judgment and Permanent Injunction be set for November 20, 2020 at

10:00 a.m.
Dated: October 15, 2020   Respectfully submitted,

                             /s/ Julia Milewski
                          Julia Milewski (VA Bar No. 82426)
                          David O’Brien (VA Bar No. 14924)
                          CROWELL & MORING LLP
                          1001 Pennsylvania Avenue NW
                          Washington DC 20004-2595
                          Telephone: (202) 624-2500
                          Fax:         (202) 628-5116
                          jmilewski@crowell.com
                          dobrien@crowell.com

                          Gabriel M. Ramsey (pro hac vice)
                          Kayvan Ghaffari (pro hac vice)
                          CROWELL & MORING LLP
                          3 Embarcadero Center, 26th Floor
                          San Francisco, CA 94111
                          Telephone: (415) 986-2800
                          Fax:        (415) 986-2827
                          gramsey@crowell.com
                          kghaffari@crowell.com

                          Richard Domingues Boscovich (pro hac vice)
                          MICROSOFT CORPORATION
                          One Microsoft Way
                          Redmond, WA 98052-6399
                          Telephone: (425) 704-0867
                          Fax:       (425) 936-7329
                          rbosco@microsoft.com

                          Attorney for Plaintiff Microsoft Corp.




                                     2
                               CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2020, I will electronically file the foregoing with

the Clerk of Court using the CM/ECF system. Copies of the forgoing were also served on the

defendants listed below by electronic mail:

John Does 1-2

tang_guanghui@hotmail.com
bitcoin024@hanmail.net
bitcoin025@hanmail.net
satoshiman0088@gmail.com
noreplygooqlesender@gmail.com
pigcoin2020@hotmail.com
rninchurl@daum.net
tiger199392@daum.net
infornail.noreply@gmail.com
jiahuzong@hotmail.com
wusongha03@gmail.com
23f30d8e5ab4439fb15be24a7de1ffb8.protect@whoisguard.com
okonoki_masao@yahoo.co.jp
hello-0978@daum.net




                                        /s/ Julia Milewski
                                     Julia Milewski (VA Bar No. 82426)
                                     CROWELL & MORING LLP
                                     1001 Pennsylvania Avenue NW
                                     Washington DC 20004-2595
                                     Telephone: (202) 624-2500
                                     Fax:         (202) 628-5116
                                     jmilewski@crowell.com

                                     Attorney for Plaintiff Microsoft Corp.
